Exhibit 10.3

 

ATLANTIC EXPRESS TRANSPORTATION GROUP INC.
ATLANTIC EXPRESS TRANSPORTATION CORP.
7 North Street
Staten Island, New York 10302

 

As of March 1, 2005

 

Mr. Nathan Schlenker
357 Horning Road
Palaline Bridge, NY 13428

 

Dear Nat:

 

Reference is made to your Fourth Amended and Restated Employment Agreement,
dated as of October 25, 2004 (the “Agreement”).

 

By this letter agreement, in consideration of the mutual agreements and
covenants contained herein, we hereby agree to amend the Agreement as follows:

 

1.             Section 1 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

1. EMPLOYMENT AND DUTIES

 

1.1. General. Commencing as of March 1, 2005 (the “Effective Date”), the Company
shall employ the Executive, and the Executive agrees to serve, as Director of
Finance of the Company, upon the terms and conditions herein contained during
the Term (as defined below), and in such capacity the Executive agrees to serve
the Company faithfully and to the best of his ability under the direction of the
Board of Directors (the “Board”).

 

1.2. Exclusive Services. During the Term, the Executive shall devote his
full-time working hours to his duties hereunder and shall not, directly or
indirectly, render services to any other person or organization or otherwise
engage in activities which would interfere significantly with his faithful
performance of his duties hereunder without the consent of the Board, provided,
however, the Executive may work one day a week from his home office in Palaline
Bridge, New York.

 

1.3. Term of Employment. The “Term” of Executive’s employment under this
Agreement shall commence as of the Effective Date and shall terminate on
December 31, 2006.

 

--------------------------------------------------------------------------------


 

2.             Section 2 of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

2. SALARY

 

2.1. Base Salary. During the Term, the Executive shall be entitled to receive a
base salary (“Base Salary”) at a rate equal to $321,366.30 per annum, payable
monthly on or about the 15th day of each month in equal installments in
accordance with the Company’s payroll practices, with such increases as may be
provided in accordance with the terms hereof. Once increased, such higher amount
shall constitute the Executive’s annual Base Salary.

 

2.2 Increase in Base Salary. On November 1, 2005, the Executive’s Base Salary
shall be increased by a percentage which shall equal the greater of 3% or the
percentage increase in the consumer price index for the New York-Northern New
Jersey-Long Island, NY-NJ-CT metropolitan area, as reported by the United States
Department of Labor, for the 12-month period ended the immediately preceding
October 31.

 

3.             Section 3.4 of the Agreement is hereby deleted in its entirety.

 

All other terms of your employment contract remain in full force and effect
without any change or modification thereto.

 

 

Very truly yours,

 

 

 

Atlantic Express Transportation Group Inc.

 

Atlantic Express Transportation Corp.

 

 

 

 

 

By:

/s/ Peter Frank

 

 

Peter Frank

 

 

Agreed and accepted:

 

 

 

/s/ Nathan Schlenker

 

 

Nathan Schlenker

 

 

2

--------------------------------------------------------------------------------